ACCEPTED
                                                                                                       09-17-00060-CR
                                                                                            NINTH COURT OF APPEALS
                                                                                                   BEAUMONT, TEXAS
                                                                                                    12/13/2017 5:05 PM
                                                                                                CAROL ANNE HARLEY
                                                                                                                CLERK

                                   NO:09-17-00060-CR
                             TRIAL COURT CASE NO(s) 12519
                                                                                 FILED IN
                                      COURT OF APPEALS                    9th COURT OF APPEALS
                                       NINTH DISTRICT                         BEAUMONT, TEXAS
                                      BEAUMONT, TEXAS                     12/13/2017 5:05:13 PM
                                                                            CAROL ANNE HARLEY
JOSEPH LEWIS                                    §        APPEAL FROM               Clerk
                                                                        THE 1-A DISTRICT
                                                §        COURT
                                                §
vs.                                             §        OF
                                                §
THE STATE OF TEXAS, APPELLEE                    §        TYLER COUNTY, TEXAS

                              MOTION TO EXTEND THE TIME
                              FOR FILING APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

        COMES NOW the Appellant and moves the Court for an extension of time to file a

Appellant’s brief in the cause, and in support thereof would show the Court as follows:

                                                    I.

        On January 9th , 2009, the Appellant plead Guilty, to the offense of Aggravated Sexual

Assault of a Child. On February 9th, 2017, he was found guilty by jury verdict, and was sentenced

on February 9th, 2017, to a Life sentence in the Texas Department of Criminal Justice, under Cause

No. 12,519; THE STATE OF TEXAS VS. JOSEPH CHRISTOPHER LEWIS; IN THE 1-a

DISTRICT COURT OF TYLER COUNTY, TEXAS. THE STATE OF TEXAS VS. JOSEPH

LEWIS; IN THE 1-A DISTRICT COURT OF TYLER, TEXAS.

                                                 II.

        The Appellant timely filed his Notice of Appeal and the Transcript and Statement of Facts

were timely filed herein, and the Appellant’s Brief was due to be filed herein on December 13th,

2017.                                               III.

         Appellant respectfully requests that this Honorable Court grant an additional extension of
approximately thirty (30) days or until January 12th, 2018, in filing Appellant’s Brief

                                                    IV.

       The such extension is necessary for the following reasons:

       1.    Counsel makes this request for extension because he has been scheduled in multiple

counties on the felony trial dockets in Jefferson, Hardin, Liberty, Newton, and Tyler Counties, for

announcement, pretrial and trial dockets. Counsel has been heavily scheduled on the Hardin County

Dockets, in both the 356th and 88th Judicial District Courts. Counsel sincerely apologizes to this

honorable court for filing an additional extension and wishes to remain in good standing with this

Honorable Court, but he prays that the court will grant this second extension to allow the needed

time to finalize and file Appellant’s Brief to ensure accuracy and eliminate the possibility of error.

        2.     As well, counsel respectfully informs the court he has been working on several other

briefs, (in the Ninth Court of Appeals), writs and petitions for discretionary review, during this time

of which have required more than the usual amount of time in research and reviewing case law.

        3.    Counsel informs the court this extension is not sought for delay, but that justice may

be done.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests and prays

that this Honorable Court extend the time for the filing of Appellant’s Brief herein approximately

on January 12th, 2018.
                                               Respectfully submitted,

                                               /s/ Bryan S. Laine
                                                   Bryan S. Laine
                                                   TBN. #24011488
                                                   1045 S. Redwood
                                                   Kountze, Texas 77625
                                                   Tel: (409) 246-4008
                                                   Fax: (409) 246-3645
                                                  bryanlaine@gt.rr.com
                               CERTIFICATE OF SERVICE

      I hereby certify that true and correct copy of the foregoing document has been forwarded

to all opposing counsel and parties on this the 13th day of December 2017.



                                             By:/s/ Bryan S.Laine
                                                /s/Bryan S. Laine
                                                   State Bar No. 24011488
                                 NO:09-17-00060-CR
                            TRIAL COURT CASE NO(s) 12,519

                                   COURT OF APPEALS
                                    NINTH DISTRICT
                                   BEAUMONT, TEXAS

 JOSEPH LEWIS                                   §    APPEAL FROM THE 1-A DISTRICT
                                                §    COURT
                                                §
 vs.                                            §    OF
                                                §
 THE STATE OF TEXAS, APPELLEE                   §    HARDIN COUNTY, TEXAS


                                         ORDER

       On________________________, 2017, came on to be considered JOSEPH LEWIS’S

Appellant’S Motion to Extend the Time For Filing Appellant’s Brief and said motion is hereby:



                                    (Granted)       (Denied)




                                           JUDGE PRESIDING